Exhibit 10.2

Confidential

FORM OF SUBSCRIPTION AGREEMENT

Immatics B.V.

Paul-Ehrlich-Strasse 15

7207 6 Tübingen, Germany

Ladies and Gentlemen:

In connection with the proposed business combination (the “Transaction”) between
ARYA Sciences Acquisition Corp., a Cayman Islands exempted company (“ARYA”), and
Immatics Biotechnologies GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of Germany (“Immatics”), pursuant
to a business combination agreement to be entered into among Immatics, Immatics
B.V., a Netherlands private company with limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) and a newly formed entity formed
for the purpose of consummating the Transaction (the “Company”), and the other
parties thereto (the “Transaction Agreement”), the Company is seeking
commitments from interested investors to purchase ordinary shares, par value EUR
0.01 per share (the “Shares”), of the Company, for a purchase price of $10.00
per share. The aggregate purchase price to be paid by the undersigned (the
“Investor”) for the subscribed Shares (as set forth on the signature page
hereto) is referred to herein as the “Subscription Amount.”

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, the Investor, the
Company and ARYA agree as follows:

1. Subscription. The Investor hereby irrevocably subscribes for and agrees to
purchase from the Company such number of Shares as is set forth on the signature
page of this Subscription Agreement on the terms provided for herein. The
Investor understands and agrees that the Company reserves the right to accept or
reject the Investor’s subscription for the Shares for any reason or for no
reason, in whole or in part, at any time prior to its acceptance by the Company,
and the same shall be deemed to be accepted by the Company only when this
Subscription Agreement is signed by a duly authorized person by or on behalf of
the Company; the Company may do so in counterpart form. Notwithstanding the
foregoing or anything to the contrary in Section 8 below, in the event that
(i) the Company does not accept the subscription or (ii) the Closing Date (as
defined below) shall not have occurred by October 10, 2020, this Subscription
Agreement shall be void and of no further effect and any monies paid by the
Investor to the Company in connection herewith shall immediately be returned to
the Investor. The Investor understands that the subscribed Shares that will be
issued pursuant to this Subscription Agreement will be ordinary shares of the
Company, which will be a Netherlands public limited liability company (naamloze
vennootschap) at Closing (as defined below).

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and concurrently with and
conditioned upon the effectiveness of the Transaction and immediately after the
Arya Merger and the Contribution and Exchange (each as defined in the
Transaction Agreement). Upon (i) satisfaction or waiver of the conditions set
forth in Section 3 below and (ii) delivery of written notice from (or on behalf
of) the Company to the Investor (the “Closing Notice”), that the Company
reasonably expects all conditions to the closing of the Transaction to be
satisfied or waived on a date that is not less than five (5) business days from
the date on which the Closing Notice is delivered to the undersigned, the
Investor shall deliver to the Company, three (3) business days prior to the
closing date specified in the Closing Notice (the “Closing Date”), the
Subscription Amount by wire transfer of United States dollars in immediately
available funds to the account(s) specified by the Company in the Closing
Notice. On the Closing Date, the Company shall issue the Shares to the Investor
and subsequently cause the Shares to be registered in book entry form in the
name of the Investor on the Company’s share register. This Subscription
Agreement shall terminate and be of no further force or effect, without any
liability to either party hereto, if the Company notifies the Investor in
writing that it has abandoned its plans to move forward with the Transaction
and/or terminates the Investor’s obligations without the delivery of the Shares
having occurred. For purposes of this Subscription Agreement, “business day”
shall mean any day other than (a) any Saturday or Sunday or (b) any other day on
which banks located in New York, New York are required or authorized by
applicable law to be closed for business.



--------------------------------------------------------------------------------

Confidential

 

3. Closing Conditions.

a. The obligation of the parties hereto to consummate the purchase and sale of
the Shares pursuant to this Subscription Agreement is subject to the following
conditions:

(i) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby; and

(ii) all conditions precedent to the closing of the Transaction shall have been
satisfied (as determined by the parties to the Transaction Agreement) or waived
(other than (i) those conditions which, by their nature, are to be satisfied at
the closing of the Transaction and (ii) the condition set forth in
Section 7.1(g) of the Transaction Agreement).

b. The obligation of the Company to consummate the purchase and sale of the
Shares pursuant to this Subscription Agreement shall be subject to the condition
that all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects at and as
of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by the Investor of each of the representations, warranties,
covenants and agreements of the Investor contained in this Subscription
Agreement as of the Closing Date.

c. The obligation of the Investor to consummate the purchase and sale of the
Shares pursuant to this Subscription Agreement shall be subject to the condition
that all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date, and
consummation of the Closing shall constitute a reaffirmation by the Company of
each of the representations, warranties, covenants and agreements of the
Investor contained in this Subscription Agreement as of the Closing Date.

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

5. Company Representations and Warranties. The Company represents and warrants
to the Investor that:

a. The Company has been duly formed as a Netherlands private company with
limited liability (and will be converted to a Dutch public limited liability
company (naamloze vennootschap) prior to Closing) and is validly existing under
the laws of the Netherlands, with corporate power and authority to own, lease
and operate its properties and conduct its business as presently conducted and
to enter into, deliver and perform its obligations under this Subscription
Agreement.

b. As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s articles
of association (as amended to the Closing Date) or under the laws of The
Netherlands.

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Investor, this Subscription Agreement is
enforceable against the Company in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, or (ii) principles of equity, whether
considered at law or equity.



--------------------------------------------------------------------------------

Confidential

 

d. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company or any of its subsidiaries pursuant
to the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company is subject
that would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) or materially
affect the validity of the Shares or the legal authority of the Company to
comply in all material respects with the terms of this Subscription Agreement;
(ii) result in any violation of the provisions of the organizational documents
of the Company; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of their properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Shares or the legal authority of the Company to
comply in all material respects with this Subscription Agreement.

6. Investor Representations and Warranties. The Investor represents and warrants
to the Company that:

a. The Investor (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”)) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the applicable requirements set forth
on Schedule A, (ii) is acquiring the Shares only for his, her or its own account
and not for the account of others, or if the undersigned is subscribing for the
Shares as a fiduciary or agent for one or more investor accounts, the Investor
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule A). The Investor is not an entity formed for
the specific purpose of acquiring the Shares.

b. The Investor understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. The Investor
understands that the Shares may not be resold, transferred, pledged or otherwise
disposed of by the Investor absent an effective registration statement under the
Securities Act except (i) to the Company or a subsidiary thereof, (ii) to
non-U.S. persons pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Securities Act or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and in each of cases (i) and (iii) in
accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a restrictive legend to such effect; as a result the
Investor may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The Investor acknowledges that the Shares will not immediately be
eligible for resale pursuant to Rule 144 promulgated under the Securities Act.
The Investor understands that it has been advised to consult legal counsel prior
to making any offer, resale, pledge or transfer of any of the Shares.

c. The Investor understands and agrees that the Investor is purchasing the
Shares from the Company. The Investor further acknowledges that there have been
no representations, warranties, covenants and agreements made to the Investor by
the Company, Immatics, ARYA, or their respective officers or directors,
expressly or by implication, other than those representations, warranties,
covenants and agreements included in this Subscription Agreement.

d. The Investor’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.



--------------------------------------------------------------------------------

Confidential

 

e. The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to the Company,
ARYA, the Transaction and the business of Immatics. Without limiting the
generality of the foregoing, the Investor acknowledges that he, she or it has
reviewed ARYA’s filings with the U.S. Securities and Exchange Commission (the
“SEC”). The Investor represents and agrees that the Investor and the Investor’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as the Investor and
such Investor’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Shares.

f. The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and ARYA, the Company, Immatics or a
representative of ARYA, the Company or Immatics, and the Shares were offered to
the Investor solely by direct contact between the Investor and ARYA, the
Company, Immatics or a representative of ARYA, the Company or Immatics. The
Investor did not become aware of this offering of the Shares, nor were the
Shares offered to the Investor, by any other means. The Investor acknowledges
that the Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws. Investor acknowledges that it is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person, firm or corporation (including, without limitation, the Company, ARYA,
Immatics, the Placement Agent (defined below) or their respective affiliates or
any of its or their control persons, officers, directors, employees or
representatives), other than the representations and warranties of the Company
contained in Section 5 of this Subscription Agreement, in making its investment
or decision to invest in the Company.

g. The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in ARYA’s filings with the SEC. The Investor has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares, and the Investor has sought such
accounting, legal and tax advice as the Investor has considered necessary to
make an informed investment decision.

h. Alone, or together with any professional advisor(s), the Investor has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the Investor
and that the Investor is able at this time and in the foreseeable future to bear
the economic risk of a total loss of the Investor’s investment in the Company.
The Investor acknowledges specifically that a possibility of total loss exists.

i. In making its decision to purchase the Shares, the Investor has relied solely
upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of the Placement Agent or any of its
affiliates or any of its or their control persons, officers, directors,
employees or representatives concerning the Company, ARYA, Immatics, the
Transaction, the Transaction Agreement, the Subscription Agreement or the
transactions contemplated hereby or thereby, the Shares or the offer and sale of
the Shares.

j. The Investor understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

k. The Investor has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the Investor, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the Investor is an individual, has
legal competence and capacity to execute the same or, if the Investor is not an
individual the signatory has been duly authorized to execute the same, and this
Subscription Agreement constitutes a legal, valid and binding obligation of the
Investor, enforceable against the undersigned in accordance with its terms
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, or (ii) principles of equity,
whether considered at law or equity.



--------------------------------------------------------------------------------

Confidential

 

m. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Investor agrees to provide law enforcement agencies, if requested thereby, such
records as required by applicable law, provided that the Investor is permitted
to do so under applicable law. If the Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by applicable law, the Investor maintains policies and procedures
reasonably designed to ensure that the funds held by the Investor and used to
purchase the Shares were legally derived.

n. No disclosure or offering document has been prepared by Jefferies LLC or any
of its respective affiliates (the “Placement Agent”) in connection with the
offer and sale of the Shares.

o. The Placement Agent and each of its directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the Investor by the Company.

p. In connection with the issue and purchase of the Shares, the Placement Agent
has not acted as the Investor’s financial advisor or fiduciary.

q. The Investor has or has commitments to have, and at the Closing will have,
sufficient funds to pay the Subscription Amount and consummate the purchase and
sale of the Shares when required pursuant to this Subscription Agreement.

7. Registration Rights. In the event that the Shares are not registered in
connection with the consummation of the Transaction, the Company agrees that,
within forty-five (45) calendar days after the consummation of the Transaction,
it will file with the SEC (at the its sole cost and expense) a registration
statement registering such resale (the “Registration Statement”), and it shall
use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, but no later
than the earlier of (i) sixty (60) calendar days after the filing thereof (or,
in the event the SEC reviews and has written comments to the Registration
Statement, the ninetieth (90th) calendar day following the filing thereof) and
(ii) the tenth (10th) business day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that the Registration
Statement will not be “reviewed” or will not be subject to further review ((i)
and (ii) collectively, the “Effectiveness Deadline”); provided, that if such
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the SEC is open for business. The Company agrees to cause such
Registration Statement, or another shelf registration statement that includes
the Shares to be sold pursuant to this Subscription Agreement, to remain
effective until the earliest of (i) the fourth anniversary of the Closing,
(ii) the date on which the Investor ceases to hold any Shares issued pursuant to
this Subscription Agreement, or (iii) on the first date on which the Investor
can sell all of its Shares issued pursuant to this Subscription Agreement (or
shares received in exchange therefor) under Rule 144 of the Securities Act
within 90 days without limitation as to the amount of such securities that may
be sold. The Investor agrees to disclose its ownership to the Company upon
request to assist it in making the determination described above. The Investor
agrees that the Company may suspend the use of any such registration statement,
for a continuous period of up to 60 days not more than twice in any 12-month
period, if it determines that in order for such registration statement not to
contain a material misstatement or omission, an amendment thereto would be
needed to include information that would at that time not otherwise be required
in a current, quarterly, or annual report under the Exchange Act of 1934, as
amended (the



--------------------------------------------------------------------------------

Confidential

 

“Exchange Act”). The Company’s obligations to include the Shares issued pursuant
to this Subscription Agreement (or shares issued in exchange therefor) for
resale in the Registration Statement are contingent upon the Investor furnishing
in writing to the Company such information regarding the Investor, the
securities of the Company held by the Investor and the intended method of
disposition of such Shares as shall be reasonably requested by the Company to
effect the registration of such Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations.

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement, (c) the Company’s notification, with the consent of
ARYA, to the Investor in writing that it has abandoned its plans to move forward
with the Transaction and/or terminates the Investor’s obligations with respect
to the subscription without the delivery of the Shares having occurred,
(d) October 10, 2020, if the Closing has not occurred by such date, or (e) if
any of the conditions to Closing set forth in Section 3 of this Subscription
Agreement are not satisfied or waived, or are not capable of being satisfied, on
or prior to the Closing and, as a result thereof, the transactions contemplated
by this Subscription Agreement will not be and are not consummated at the
Closing; provided that nothing herein will relieve any party from liability for
any willful breach hereof prior to the time of termination, and each party will
be entitled to any remedies at law or in equity to recover losses, liabilities
or damages arising from any such breach. The Company shall notify the Investor
of the termination of the Transaction Agreement promptly after the termination
of such agreement.

9. Trust Account Waiver. The Investor acknowledges that ARYA is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving ARYA and one or more
businesses or assets. The Investor further acknowledges that, as described in
ARYA’s prospectus relating to its initial public offering dated October 4, 2018
(the “Prospectus”) available at www.sec.gov, substantially all of ARYA’s assets
consist of the cash proceeds of ARYA’s initial public offering and private
placement of its securities, and substantially all of those proceeds have been
deposited in a trust account (the “Trust Account”) for the benefit of ARYA, its
public shareholders and the underwriters of ARYA’s initial public offering.
Except with respect to interest earned on the funds held in the Trust Account
that may be released to ARYA to pay its tax obligations, if any, the cash in the
Trust Account may be disbursed only for the purposes set forth in the
Prospectus. For and in consideration of the Company entering into this
Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Investor hereby irrevocably waives any and all right, title
and interest, or any claim of any kind it has or may have in the future, in or
to any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement.

10. Miscellaneous.

a. Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

b. The Company may request from the Investor such additional information as the
Company may deem necessary to evaluate the eligibility of the Investor to
acquire the Shares, and the Investor shall provide such information as may
reasonably be requested. The Investor acknowledges that the Company and/or ARYA
may file a copy of this Subscription Agreement with the SEC as an exhibit to a
periodic report of ARYA or a registration statement of the Company.

c. The Investor acknowledges that the ARYA, the Company, Immatics, the Placement
Agent and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Investor agrees to promptly notify the Company and the
Placement Agent if any of the acknowledgments, understandings, agreements,
representations and warranties set forth in Section 6 above are no longer
accurate in any material respect (other than those acknowledgments,
understandings, agreements, representations and warranties qualified by
materiality, in which case the Investor shall notify the Compay and the
Placement Agent if they are no longer accurate in all respects). The Investor
agrees that each purchase by the Investor of Shares from the Company will
constitute a reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Investor as of the time of such purchase.



--------------------------------------------------------------------------------

Confidential

 

d. The Company, ARYA and the Placement Agent are each entitled to rely upon this
Subscription Agreement and each is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

e. All of the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

f. This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto. No failure or delay of either
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power, or
any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

g. This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 10(c) with
respect to the persons referenced therein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise.

l. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
SUPREME COURT OF THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(l) OF THIS SUBSCRIPTION
AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 



--------------------------------------------------------------------------------

Confidential

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(l).

m. ARYA, as a party to this Subscription Agreement, has full power to enforce
the provisions hereof on behalf of itself or the Company.

11. Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agent, any of its affiliates or any of its or their control persons,
officers, directors and employees), other than the statements, representations
and warranties of the Company expressly contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in the
Company. The Investor agrees that none of (i) any other investor pursuant to
this Subscription Agreement or any other subscription agreement related to the
private placement of the Shares (including the respective controlling persons,
officers, directors, partners, agents, or employees of any investor), (ii) the
Placement Agent, its affiliates or any of its or their control persons,
officers, directors or employees, or (iii) any other party to the Transaction
Agreement, including any such party’s representatives, affiliates or any of its
or their control persons, officers, directors or employees, that is not a party
hereto shall be liable to the Investor, or to any other investor, pursuant to
this Subscription Agreement or any other subscription agreement related to the
private placement of the Shares for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:                   State/Country of Formation or Domicile: By:
 

 

     Name:  

 

     Title:  

 

     Name in which Shares are to be registered (if different):      Date:
________, 2020 Investor’s EIN:      Business Address-Street:      Mailing
Address-Street (if different): City, State, Zip:      City, State, Zip: Attn:  

 

     Attn:                                     
                                        Telephone No.:      Telephone No.:
Facsimile No.:      Facsimile No.: Number of Shares subscribed for:     
Aggregate Subscription Amount: $      Price Per Share: $10

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice). To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, Immatics B.V. and Arya Sciences Acquisition Corp. have
accepted this Subscription Agreement as of the date set forth below.

 

Immatics B.V.

By:  

 

Name:   Title:   ARYA SCIENCES ACQUISITION CORP.

By:  

 

Name:   Title:  

Date:             , 2020



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  ☐

We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

 

  ☐

Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company;

 

  ☐

Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

  ☐

Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000;

 

  ☐

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

 

  ☐

Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

  ☐

Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.

 

11